           Case 2:19-mc-00118-WBS-DB Document 15 Filed 07/13/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00118-WBS-DB
12                  Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13          v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $7,520.00 IN U.S.                  ALLEGING FORFEITURE
     CURRENCY,
15
     APPROXIMATELY $7,600.00 IN U.S.
16   CURRENCY, and
17   APPROXIMATELY $7,500.00 IN U.S.
     CURRENCY,
18
                    Defendants.
19
20          It is hereby stipulated by and between the United States of America and potential claimant

21 Deangelo Tines (“claimant”), by and through their respective counsel, as follows:

22          1.      On or about April 23, 2019, claimant filed a claim in the administrative forfeiture

23 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $7,520.00 in U.S.

24 Currency, Approximately $7,600.00 in U.S. Currency, and Approximately $7,500.00 in U.S. Currency

25 (hereafter “defendant currency”), which were seized on February 6, 2019 and February 14, 2019.
26          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required

27 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

28 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant
                                                      1
29                                                                         Stipulation and Order to Extend Time

30
            Case 2:19-mc-00118-WBS-DB Document 15 Filed 07/13/20 Page 2 of 3



 1 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 4 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 5 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 6 parties. That deadline was July 22, 2019.

 7          4.      By Stipulation and Order filed July 23, 2019, the parties stipulated to extend to October

 8 21, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the
 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          5.      By Stipulation and Order filed October 21, 2019, the parties stipulated to extend to

12 November 20, 2019, the time in which the United States is required to file a civil complaint for forfeiture

13 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

14 subject to forfeiture.

15          6.      By Stipulation and Order filed November 22, 2019, the parties stipulated to extend to

16 January 17, 2020, the time in which the United States is required to file a civil complaint for forfeiture

17 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

18 subject to forfeiture.

19          7.      By Stipulation and Order filed January 17, 2020, the parties stipulated to extend to March

20 17, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

21 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

22 forfeiture.

23          8.      By Stipulation and Order filed March 17, 2020, the parties stipulated to extend to May 15,

24 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

25 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
26 forfeiture.

27          9.      By Stipulation and Order filed May 13, 2020, the parties stipulated to extend to July 14,

28 2020, the time in which the United States is required to file a civil complaint for forfeiture against the
                                                        2
29                                                                             Stipulation and Order to Extend Time

30
           Case 2:19-mc-00118-WBS-DB Document 15 Filed 07/13/20 Page 3 of 3



 1 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 2 forfeiture.

 3          10.    As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 4 to September 11, 2020, the time in which the United States is required to file a civil complaint for

 5 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 6 currency is subject to forfeiture.

 7          11.    Accordingly, the parties agree that the deadline by which the United States shall be

 8 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment
 9 alleging that the defendant currency is subject to forfeiture shall be extended to September 11, 2020.

10

11 Dated: 7/9/2020                                       McGREGOR W. SCOTT
                                                         United States Attorney
12
                                                 By:     /s/ Kevin C. Khasigian
13                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
14

15 Dated: 7/9/2020                                       /s/ Stephana Femino
                                                         STEPHANA FEMINO
16                                                       Attorney for potential claimant
                                                         Deangelo Tines
17
                                                         (Signature authorized by phone)
18

19          IT IS SO ORDERED.

20 Dated: July 10, 2020

21

22

23

24

25
26

27

28
                                                         3
29                                                                            Stipulation and Order to Extend Time

30
